UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE H. LOPEZ, JR.,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      19-CV-3596(JS)(AKT)

JUDGE RICHARD AMBRO, DISTRICT
ATTORNEY TIMOTHY SINI, CHIEF
CLERK FRANK TROPE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose H. Lopez, Jr., pro se
                    19-A-3094
                    Sing Sing Correctional Facility
                    354 Hunter Street
                    Ossining, New York 10562

For Defendants:       No appearances.

SEYBERT, District Judge:

          On June 17, 2019, incarcerated pro se plaintiff Jose H.

Lopez, Jr. (“Plaintiff”) filed an incomprehensible three (3) page

document entitled “Petition for Common Law Writ of Phohibition

[sic]” against Justice Richard Ambro, New York State Supreme Court,

Suffolk County (“Judge Ambro”), Suffolk County District Attorney

Timothy Sini (“D.A. Sini”), and Suffolk County Court Chief Clerk

Frank Tropea (“Tropea” and collectively, “Defendants”)1 which the

Court liberally construes as a Complaint brought pursuant to 28



1   Although Plaintiff identified the Suffolk County Court Chief
Clerk as “Frank Trope”, the Court understands that Plaintiff
intended to name “Frank Tropea” and will refer to this Defendant
as such in this Memorandum and Order.
U.S.C. § 1983 (“Section 1983”).

            Plaintiff    did   not    remit    the   filing      fee    with   the

Complaint, nor did he file an application to proceed in forma

pauperis or the required Prisoner Litigation Authorization Form

(“PLRA”).      Accordingly, by Notice of Deficiency dated June 19,

2019, Plaintiff was notified that, in order for his case to

proceed, he must either remit the filing fee or an application to

proceed in forma pauperis and complete the PLRA within fourteen

(14) days from the date of the Notice.           (See D.E. 2.)         On July 1,

2019, Plaintiff timely filed an application to proceed in forma

pauperis together with an application for the appointment of pro

bono counsel to represent him in this case.

            For the reasons that follow, Plaintiff’s application to

proceed   in   forma    pauperis     is   GRANTED,   but   the    Complaint     is

DISMISSED WITHOUT PREJUDICE AND WITH LEAVE TO FILE AN AMENDED

COMPLAINT THAT COMPLIES WITH RULE 8 WITHIN THIRTY (30) DAYS FROM

THE DATE OF THIS MEMORANDUM AND ORDER.           Plaintiff is warned that

if the Amended Complaint is not timely filed and/or fails to

contain a short and plain statement of the claim, or if the

allegations are not simple, concise, and direct, the Court may

dismiss this action with prejudice.           Plaintiff’s application for

the appointment of pro bono counsel is DENIED WITHOUT PREJUDICE



                                          2

AND WITH LEAVE TO RENEW UPON FILING THE AMENDED COMPLAINT.

                              THE COMPLAINT2

            As   noted   above,   the       Complaint   is   incomprehensible.

Plaintiff    identifies    himself      as     “a   preamble   non-franchised

American Citizen” and alleges the following “Facts of this Case”:

            Petitioner did timely and specifically object
            to the asserted jurisdiction in legislative
            equity being imposed, in personum, over his
            person and property.    Respondents are sworn
            by oath of office and fidelity, to uphold the
            State and Federal Constitutions.          And,
            thereby to defend the rights guaranteed to all
            who are protected by the first ten amendments
            to the federal constitution. Thus, wherever
            legislative ordinances and statues that exceed
            those guaranteed rights are objected to on
            constitutional grounds, it become the duty of
            any court to temporarily postpone contemplated
            court actions on issues of fact until
            plaintiff or plaintiff’s attorney of plaintiff
            is a corporate entity has entered the law side
            of the court and places into evidence a valid
            contract or franchise which give the court a
            valid authority to sit as chancellor in
            equity, or as a chancellor in admiralty, where
            maritime    contracts    are    in    dispute.
            Respondents although put on judicial notice of
            their    sworn    duty    to    respect    the
            constitutional    rights     of   those    who
            specifically claim them, refused to take the
            judicial notice. Although the same was mailed
            to them by two separate and distinct letters
            sent by certified mail and resting in the
            court file on this case number 1233-2018.



  Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.


                                        3

          Contrary   to   their   employment   contract,
          involving their oath of office, and fidelity,
          Respondents    “willfully”    violated   their
          contract and oaths, and seek to forcefully
          deprive Petitioner of due process of the law
          by ordering that a warrant be issued for the
          arrest of “We the People” and their property
          exemplified by the person of Petitioner.
          Whereby, Respondents plan to find Petitioner
          in    contempt    of   (their)    Respondent’s
          legislative tribunal and deprive petitioner of
          his property even though there is no proof in
          the case record that the asserted jurisdiction
          of Respondent’s court exits as a fact of law.

(Compl. at 2.)   Plaintiff identifies the “Remedy Sought” as:

          Petitioner seeks remedy is this court through
          temporary prohibition of the Respondents from
          having the county sheriff make an arrest on
          their order and then placing Petitioner in
          jail on charges and/or depriving Petitioner of
          his property brought on by a legislative
          tribunal wherein no proven jurisdiction of
          such tribunal is in the record of this case
          and the court or tribunal is acting the part
          of prosecutors and judges in the person of
          Respondents. Petitioner seeks further remedy
          before this court that it demands Respondents
          to appear in person before this Court and set
          a date and time to show why Petitioner may be
          lawfully deprived of all constitutionally
          guaranteed (unalienable) rights, including
          the right to due proves of law upon entering
          or residing within the territorial lines or
          county boundaries of the corporate County of
          Suffolk.

(Compl. at 3.)





                                 4

                                    DISCUSSION

I.     In Forma Pauperis Application

             Upon review of Plaintiff’s declaration in support of his

application to proceed in forma pauperis, the Court determines

that the Plaintiff’s financial status qualifies him to commence

this action without prepayment of the filing fees.            See 28 U.S.C.

§ 1915(a)(1).      Therefore, Plaintiff’s request to proceed in forma

pauperis is GRANTED.

II.    Standard of Review

             Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.         See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).         The

Court is required to dismiss the action as soon as it makes such

a determination.

             Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.    2004).      However,   a   complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.



                                        5

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).      “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).    The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”     Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).    While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.   Rule 8 of the Federal Rules of Civil Procedure

            Pursuant to Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”     FED.

R. CIV. P. 8(a)(2); Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

512, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002).   This short and plain

statement must be “sufficient to give the defendants fair notice

of what the plaintiff’s claim is and the grounds upon which it

rests.”     Jones v. Nat’l Commc’ns and Surveillance Networks, 266

F. App’x 31, 32 (2d Cir. 2008) (internal quotation marks and



                                 6

citations omitted) (unpublished opinion).             “The statement should

be plain because the principal function of pleadings under the

Federal Rules is to give the adverse party fair notice of the claim

asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).                     “The

statement should be short because unnecessary prolixity in a

pleading places an unjustified burden on the court and the party

who must respond to it because they are forced to select the

relevant    material   from   a    mass   of   verbiage.”    Id.    (internal

quotation marks and citation omitted)).

            Under the now well-established Iqbal/Twombly standard,

a complaint satisfies Rule 8 only if it contains enough allegations

of fact to state a claim for relief that is “plausible on its

face.”     Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.             This

“plausibility standard” is governed by “[t]wo working principles.”

Iqbal, 556 U.S. at 670, 678; accord Harris v. Mills, 572 F.3d 66,

71-72 (2d Cir. 2009).       First, although the Court must accept all

allegations    as   true,   this   “tenet”     is   “inapplicable   to   legal

conclusions;@ thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice,” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at

555, 557 (a pleading that offers “labels and conclusion” or “naked



                                      7

assertion[s]” devoid of “further factual enhancement” does not

satisfy Rule 8).    Second, only complaints that state a “plausible

claim for relief” can survive a motion to dismiss.      Iqbal, 556

U.S. at 679.       Determining whether a complaint does so is “a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.”     Id.; accord Harris,

572 F.3d at 72.

           Rule 8 of the Federal Rules of Civil Procedure also

requires that “[e]ach allegation must be simple, concise, and

direct.”   FED. R. CIV. P. 8(d)(1).    Indeed, pleadings must give

“‘fair notice of what the plaintiff’s claim is and the grounds

upon which it rests’” in order to enable the opposing party to

answer and prepare for trial, and to identify the nature of the

case.   Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346, 125 S. Ct.

1627, 1643, 161 L. Ed. 2d 577 (2005) (quoting Conley v. Gibson,

335 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957), overruled in

part on other grounds by Twombly, 550 U.S. at 544)).

           “When a complaint does not comply with the requirement

that it be short and plain, the court has the power, on its own

initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss

the complaint.”     Salahuddin, 861 F.2d at 42; see also Shomo v.



                                  8

State of N.Y., 374 F. App’x 180, 182 (2d Cir. 2010) (unpublished

opinion) (“a court has the power to dismiss a complaint that is

‘prolix’ or has a ‘surfeit of detail’).

             Here, as is readily apparent, Plaintiff’s Complaint does

not comport with the pleading requirements of Rule 8.              Plaintiff’s

submission is incoherent, unintelligible and is bereft of any facts

in support of his claims.       Because the Complaint does not include

“a short and plain statement of the claim showing that the pleader

is entitled to relief” pursuant to Rule 8, it is DISMISSED WITHOUT

PREJUDICE.

             However,   in   light    of    Plaintiff’s     pro    se   status,

Plaintiff    is   GRANTED    LEAVE   TO    FILE   AN   AMENDED    COMPLAINT   IN

ACCORDANCE WITH RULE 8 AND THIS MEMORANDUM AND ORDER WITHIN THIRTY

(30) DAYS FROM THE DATE OF THIS MEMORANDUM AND ORDER.              Any Amended

Complaint shall be clearly labeled “Amended Complaint” and shall

bear Docket Number 18-CV-3596(JS)(AKT).            Plaintiff is warned that

no extensions of this deadline will be granted absent extraordinary

circumstances and that if the Amended Complaint is not timely filed

and/or fails to contain a short and plain statement of the claim

or if the allegations are not simple, concise, and direct, the

Court may dismiss this action with prejudice.              If Plaintiff does

not file an Amended Complaint within the time allowed, judgment



                                      9

shall enter without further notice.

          Finally,   given     the    dismissal   of   the   Complaint,

Plaintiff’s application for the appointment of pro bono counsel is

DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW UPON FILING AN

AMENDED COMPLAINT in accordance with this Memorandum and Order.

                             CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis, (D.E. 5), is GRANTED, however the

Complaint is sua sponte DISMISSED WITHOUT PREJUDICE for failure to

comply with Federal Rule of Civil Procedure 8’s requirements.

However, Plaintiff is GRANTED LEAVE TO FILE AN AMENDED COMPLAINT

in accordance with Rule 8 and this Memorandum and Order.            Any

Amended Complaint shall be clearly labeled “Amended Complaint”,

shall bear Docket Number 18-CV-3596(JS)(AKT), and shall be filed

within thirty (30) days of the date of this Memorandum and Order.

Plaintiff’s application for the appointment of pro bono counsel,

(D.E. 7), is DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW UPON

FILING AN AMENDED COMPLAINT.

          Plaintiff is warned that no extensions of this deadline

will be granted absent extraordinary circumstances and that if the

Amended Complaint is not timely filed and/or fails to contain a

short and plain statement of the claim or if the allegations are



                                     10

not simple, concise, and direct, the Court may dismiss this action

with prejudice.    If Plaintiff does not file an Amended Complaint

within the time allowed, judgment shall enter without further

notice.    Finally,    given   the    dismissal   of   the   Complaint,

Plaintiff’s application for the appointment of pro bono counsel is

DENIED WITHOUT PREJUDICE AND WITH LEAVE TO RENEW UPON FILING AN

AMENDED COMPLAINT in accordance with this Memorandum and Order.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: October   16 , 2019
       Central Islip, New York





                                 11

